Title: To James Madison from Daniel Brent, 7 August 1804
From: Brent, Daniel
To: Madison, James



Dear Sir,Washington, August 7. 1804.
Mr Wagner not being yet returned from Bale., I do myself the Honor of forwarding to you such letters as I have thought might be interesting to you, and a large package of News-papers. Among the letters, you will find two from Genl Armstrong and the Copy of an answer to that of the oldest date, which I took the liberty of writing to him yesterday. I have just written to him again, acknowledging the receipt of his last, and informing him that I will forward it to you, with the other, in this day’s mail, and that I will, at the same time, transmit to you a Blank letter of Credence and a Commission, that you may be prepared to act according to your own views of the subject. Under all Circumstances, I have thought it best to commit these papers to the Post, rather to an Express. I have also signified to Genl Armstrong that an answer from you may possibly be received at this place on Saturday, the 11th Inst, but, at all events, on Tuesday, the 14th; perhaps in time to reach him on the 16th Inst, at N york. Upon consulting Mr Bradley, of the Genl Post Office, he informed me, that an Express would scarcely be able to effect a Communication with the President & yourself so expeditiously as it could be accomplished in this way, and some accident might render it much more tardy. The stile of the Govt of France is left Blank in the Commn., as is the title of the Emperor in the letter of Credence. If you should conclude to sign these papers, you will please to direct how the Blanks are to be filled.
Mr Merry requests Mr Wagner, in a letter of the 30th Ult. written at Phila., to inform you that he had been, & still was, prevented, by a severe Indisposition, from replying to your late Communications.
I am not certain whether you ever recd. the originals of our Commrs. letters at Paris, the duplicates of which are herewith forwarded to you.
A good many or most of the Documents from Mr Clinton are Duplicates, I am told; the originals having been before recd. at the office, & copied for Mr Monroe. I have the Honor to be, sir, with very great Respect, Your Mo: Obedt & faithful servt.
Danl Brent.
Genl Armstrong’s letters & the other papers relating to him go under the same cover with this letter.
D B.
